Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hatambeiki (20190019504) in view of Marino (20170288894) and in further in view of Maltar (20160309217).
Hatambeiki discloses a computer-implemented method, (Fig.6,7 and 8 and Section 0068)  
comprising: receiving at a microphone  (Microphone on the controlling device 202- Section 0069) of a voice-controlled device having an internal speaker, first speech input from a user, (Section 0070, thus the voice command is used to determine which appliance the command is intended) 
 wherein the voice-controlled device is operatively connected to a first HDMI port of a television, (Section 0064, lines 5-7- thus the system determines which appliance is connected to the active HDMI input) 
 the first speech input including a wake word; (Section 0034, lines 8-12-wake word) 
a second speech input, the second speech input including information about a movie and an action associated with the movie; (Section 0038, line 9-16- thus the command from the user is to Pause a movie and therefore the information is about a movie-also Section 0045, lines 12-17 teaches where activity information such as movie being watched on Apple TV  or TV 106) determining, by the voice-controlled device, whether the television is ON or OFF; (Section 0034, lines 5-8- “changing a smart appliances power state such as from stand by to full power” this means the system can determine whether the appliance (TV) is  OFF or ON)
 If the television is ON: (Section 0072, lines 20-22 and Section 0090, lines 8-10-“the system can perform a local operation to scan the network for state information such as power state of a smart appliance ON/OFF- this means the system will know if the TV is ON”). 
determining, by the voice-controlled device, that an active HDMI port of the television is not the first HDMI port; (Section 0064, lines 3-10- thus the system Is capable of detecting an active HDMI port and therefore can determine if  TV 106 is not in the first HDMI) 
sending data from the voice-controlled device to the television, via IR (Section 0022, lines 24-26 “INFRARED” can also be used) transmitters of the voice-controlled device, to mute the television; (Section 0044, lines 27-29- thus the control command performs functional operation such as muting a sound-Section 0103, lines 12-13) 
 

 (Section 0022, lines 24-26 “INFRARED” can also be used as transmission interface)  to unmute the television; (Section 0103, lines 36-42- thus the controlled device can automatically returned to a given state e.g. powered back on if it is OFF or unmute when the TV it is muted) 
 and sending data from the voice-controlled device to the television, via the IR transmitters of the voice-controlled device, (Section 0022, lines 24-26 “INFRARED” can also be used as transmission interface)  to set the active HDMI port of the television to the first HDMI port; (Section 0064, lines 2-9 thus the detect/request active HDMI input) 
if the television is OFF: (Section 0072, lines 20-22 and Section 0090, lines 8-10-“the system can perform a local operation to scan the network for state information such as power state of a smart appliance ON/OFF- this means the system will know if the TV is OFF”).
sending data from the voice-controlled device to the television, via the IR transmitters of the voice-controlled device, (Section 0022, lines 24-26 “INFRARED” can also be used as transmission interface)   to turn the television ON; (Section 0103, lines 36-39- thus the controlled device can automatically returned to a given state (e.g. powered back on)- this means if the TV is OFF it can be turned back ON). 
(In section 0026, lines 8-10, Hatambeiki teaches that a voice command can be used to turn smart appliance such as TV OFF and ON) 
(Section 0022, lines 24-26 “INFRARED” can also be used as transmission interface) 
receiving, at the voice-controlled device, video data associated with the movie; and sending the video data to the television via the first HDMI port. (In section 0046, lines 4-6- thus “the controlling device causes the smart appliance to perform the corresponding command”- this means that based on the voice command the controlling device performs play the video and in Section 0023, lines 18-22- thus the HDMI is used connect)
Hatambeiki does not disclose wherein the detected active HDMI port of the Television can be automatically switched and playing a handover audio message on the internal speaker of the voice controlled device and wherein the handover audio message indicates to the user that the movie is going to be played on the television; after playing the handover audio message, 
Marino discloses a HDMI smart switch wherein a detected active HDMI port of a Television can be switched. (Section 0042, lines 14-17- thus the HDMI smart switch has the capability to switch port). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention as taught by Hatambeiki to include the HDMI switch to the control device or the echo as disclosed. The motivation is to enable the system as taught by Hatambeiki to be connected  and used by a plurality of smart devices at the same time. 
Hatambeiki in view of Marino does not disclose playing a handover audio message on the internal speaker of the voice controlled device and wherein the handover audio message indicates to the user that the movie is going to be played on the television; after playing the handover audio message.
Maltar  discloses playing a handover audio message on the internal speaker of the voice controlled device (Section 0093, lines 6-7- thus speaker 314 shown in fig. 3)  and wherein the handover audio message indicates to the user that the movie is going to be played on the television; after playing the handover audio message. (Section 0093 thus the audio confirmation message for confirming the determination of request of “The show with the irritable doctor”- please see Section 0099, lines 9-13)
Claim 2: Hatambeiki in view of Marino and further in view of Maltar disclose wherein the determining whether the television is ON or OFF comprises: 
generating, by the voice-controlled device and in response to receiving the first speech input from a user, an electrical signal representing a pseudo-random number sequence;( Hatambeiki: Section 0083, lines 20-22 thus the command code structure reads on the pseudo sequence) 
transmitting the electrical signal to the first HDMI port of the television; and detecting, by the microphone of the voice-controlled device, (Hatambeiki: Section 0064, lines 3-10- thus the system Is capable of detecting an active HDMI port and therefore can determine if  TV 106 is not in the first HDMI) 

an microphone signal that includes ambient room noise (Hatambeiki Section 0101, lines 7-9- thus the loudness of the  background noise reads on the ambient room noise)  and a pseudo-random audio signal generated by the television from based on the electrical signal. ( Hatambeiki: Section 0083, lines 20-22 thus the command code structure reads on the pseudo sequence) 

Claim 3, Hatambeiki in view of Marino and further in view of Maltar discloses wherein the determining whether the television is ON or OFF comprises: 
detecting, by the voice-controlled device, a first voltage value of a hot plug detect (HPD) signal from the first HDMI port of the television; (Hatambeiki in Section 0064, lines 3-9 teaches HDMI and therefore inherently teaches HPD since HPD is an inherent feature of HDMI) 
and detecting, by the voice-controlled device, data associated with a High Bandwidth Digital Content Protection (HDCP) signal from the first HDMI port of the television. (Hatambeiki in Section 0023, lines 19-23 that TV106 is HDMI compatible and therefore it teaches TV 106 is  HDCP compatible since all HDMI ports are HDCP compatible) 

Claims 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Hatambeiki (20190019504) in view of Spivack (20110289422) and further in view of  .
Claim 4, Hatambeiki discloses a computer-implemented method, (Fig.6,7 and 8 and Section 0068)  
comprising: receiving, at a microphone of (Microphone on the controlling device 202- Section 0069) a voice-controlled device having an internal speaker, a first speech input from a user, (Section 0022, lines 2-9- thus the controlling device 202 which can be “Echo or PDA includes a microphone and a speaker- See fig. 3)
wherein the voice-controlled device is operatively connected to a first audio video (AV) port of an AV display device, (Section 0064, lines 5-7- thus the system determines which appliance is connected to the active HDMI input understand that an HDMI can be used to connect to an AV port (Audio/Video Port) and therefore the Smart TV with an HDMI can be an AV display device_NB) 
(NB-Understand that Examiner is of the view that an HDMI connector has the capability to connect both Audio and video and therefore it is an AV port or connector)
 the first speech input including a wakeword sequence; (Section 0034, lines 8-12-wake word) 
 receiving, at the microphone of the voice-controlled device, a second speech input, the second speech input including a user command to play content; (Section 0034, line 3-5- thus the command from the user is to play a movie and therefore the information is about a movie-also Section 0045, lines 12-17 teaches where activity information such as movie being watched on Apple TV  or TV 106)
determining, by the voice-controlled device, that a power state of the AV display device indicates that the AV display device is an OFF state; (Section 0034, lines 5-8- “changing a smart appliances power state such as from stand by to full power” this means the system can determine whether the appliance (TV) is  OFF or ON)
sending, by the voice-controlled device, data associated with at least the user command and the power state to a remote server computer; (Section 0072, lines 20-22 and Section 0090, lines 8-10-“the system can perform a local operation to scan the network for state information such as power state of a smart appliance ON/OFF- this means the system will know if the TV is ON” understand that the system can operate via a remote server 208, please see section 0041, lines 3).
 receiving, by the voice-controlled device, response data from the remote server computer, (Section 0092, lines 1-3- thus server 208) wherein the response data comprises: an indication that the requested content includes video content; (Section 0093, lines 5-8- thus the activity information from the Server indicates the available current media content such as a TV Show or movie that can be watched on Apple TV)    
instructions to turn on the AV display device; (In section 0026, lines 8-10, Hatambeiki teaches that a voice command can be used to turn smart appliance such as TV OFF and ON)
based on the instructions to turn on the AV display device, sending data from the voice-controlled device to the AV display device to switch the AV display device to an ON state; (Section 0103, lines 36-39- thus the controlled device can automatically returned to a given state (e.g. powered back on)- this means if the TV is OFF it can be turned back ON)
 receiving, by the voice-controlled device, content from the content source location; and sending the content to the AV display device via the first AV port. In section 0046, lines 4-6- thus “the controlling device causes the smart appliance to perform the corresponding command”- this means that based on the voice command the controlling device performs play the video and in Section 0023, lines 18-22- thus the HDMI is used connect)
Hatambeiki  does not disclose a content source location identifier indicating a content source location for the video content.
Spivack discloses a content source location identifier indicating a content source location for the video content. (Section 0156, lines 3-8- The URLs is used to point to the location where multiple videos can be watched). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using URLs to get to locations of videos or movies. The motivation is that it allows the system to work faster because the content will be accessed remotely. 
Claim 5, Hatambeiki in view of Spivack discloses wherein sending data from the voice-controlled device to the AV display device to switch the AV display device to an ON state comprises sending an IR signal (Section 0022, lines 24-26 “INFRARED” can also be used as transmission interface) from the voice-controlled device to an IR receiver that is operably connected to the AV display device. (Hatambeiki: Section 0103, lines 36-39- thus the controlled device can automatically returned to a given state (e.g. powered back on)- this means if the TV is OFF it can be turned back ON). 
(In section 0026, lines 8-10, Hatambeiki teaches that a voice command can be used to turn smart appliance such as TV OFF and ON) 

Claim 6, Hatambeiki in view of Spivack discloses further comprising sending data, via an IR signal, from the voice-controlled device to the AV display device to set an active AV input of the AV display device to be the first AV port. (Hatambeiki: Section 0064, lines 3-10- thus the system Is capable of detecting an active HDMI port and therefore can determine if  TV 106 is not in the first HDMI) 

Claim 7, Hatambeiki in view of Spivack discloses further comprising sending HDMI command data over an HDMI connection between the voice-controlled device and the AV display device (Hatambeiki: Section 0023, lines 18-23- TV 106 is connected via HDMI cables to the speech processing service) to set an active AV input of the AV display device to be the first AV port. (Hatambeiki: Section 0064, lines 2-9 thus the detect/request active HDMI input) 

Claim 8, Hatambeiki in view of Spivack discloses wherein the first AV port is an HDMI port and wherein determining that the AV display device is in an OFF state (Section 0090, lines 8-9- the power state of a smart appliance(ON/Off) comprises: 
detecting, by the voice-controlled device, a voltage value associated with a hot plug detect (HPD) signal from the HDMI port; (Hatambeiki in Section 0064, lines 3-9 teaches HDMI and therefore inherently teaches HPD since HPD is an inherent feature of HDMI) 
detecting, by the voice-controlled device, HDCP data elements received from the HDMI port, the HDCP data elements including an HDCP Auth data element and an HDCP version data element; (Hatambeiki in Section 0023, lines 19-23 that TV106 is HDMI compatible and therefore it teaches TV 106 is  HDCP compatible since all HDMI ports are HDCP compatible) 
and determining that the AV display device is in the OFF state based on the voltage value and the HDCP data elements. (Hatambeiki: Section 0090, lines 7-8- teaches the power state of a smart appliance or the control device can be ON/OFF and it is inherent that the power state of a device is based on the voltage level of the device). 
Claim 9, Hatambeiki in view of Spivack discloses wherein determining that the power state of the AV display device is in an OFF state further comprises: determining that the power state of the AV display device is the OFF (Hatambeiki: Section 0072, lines 18-19 TV (display is either ON/OFF) state based on the voltage value, the HDCP Auth data element and the HDCP version data element. (Hatambeiki: Section 0034, lines 6-8- thus when the power state is stand by means the voltage value is not up to a threshold or limit). 
Claim 10 Hatambeiki in view of Spivack discloses wherein reporting that the power state of the AV display device is the OFF state is based on a determination that the voltage value is not high and the HDCP Auth data element is not high. (Hatambeiki: Section 0072, lines 18-19 TV (display is either ON/OFF when TV is Off it inherently means that the voltage value or level is not up to the required level)
Claim 11, Hatambeiki discloses a computer-implemented method, (Fig.6,7 and 8 and Section 0068) comprising: receiving, at a microphone of a voice-controlled device having an internal speaker, (Section 0022, lines 2-9- thus the controlling device 202 which can be “Echo or PDA includes a microphone and a speaker- See fig. 3)
a first speech input from a user, (Section 0070, thus the voice command is used to determine which appliance the command is intended) 
 wherein the voice-controlled device is operatively connected to a first audio video (AV) port of an AV display device, (Section 0064, lines 5-7- thus the system determines which appliance is connected to the active HDMI input understand that an HDMI can be used to connect to an AV port and therefore the Smart TV with an HDMI can be an AV display device)  
the first speech input including a wakeword; (Section 0034, lines 8-12-wake word) 
 receiving, at the microphone of the voice-controlled device, a second speech input, the second speech input including a user command to play content; (Section 0034, line 3-5- thus the command from the user is to play a movie and therefore the information is about a movie-also Section 0045, lines 12-17 teaches where activity information such as movie being watched on Apple TV  or TV 106)
 determining by the voice-controlled device that a power state of the AV display device indicates that the AV display device is an OFF state; (Section 0034, lines 5-8- “changing a smart appliances power state such as from stand by to full power” this means the system can determine whether the appliance (TV) is  OFF or ON)
receiving, by the voice-controlled device instructions to turn on the AV display device (In section 0026, lines 8-10, Hatambeiki teaches that a voice command can be used to turn smart appliance such as TV OFF and ON)
and sending based on the instructions to turn on the AV display device, data from the voice-controlled device to the AV display device to switch the AV display device to an ON state. (Section 0103, lines 36-39- thus the controlled device can automatically returned to a given state (e.g. powered back on)- this means if the TV is OFF it can be turned back ON)
Hatambeiki  does not disclose a content source location identifier indicating a content source location for the video content.
Spivack discloses a content source location identifier indicating a content source location for the video content. (Section 0156, lines 3-8- The URLs is used to point to the location where multiple videos can be watched). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of using URLs to get to locations of videos or movies. The motivation is that it allows the system to work faster because the content will be accessed remotely.
Claim 12, Hatambeiki in view of Spivack discloses receiving, by the voice-controlled device content from the content source location; (Spivack: Section 0156, lines 3-8- The URLs) and sending the content to the AV display device via the first AV port. (Hatambeiki: Section 0023, lines 18-23- TV 106 is connected via HDMI cables to the speech processing service)
Claim 13, Hatambeiki in view of Spivack discloses wherein sending data from the voice-controlled device to the AV display device to switch the AV display device to an ON state comprises sending an IR signal  (Hatambeiki: Section 0022, lines 24-26 “INFRARED” can also be used)from the voice-controlled device to an IR receiver that is operably connected to the AV display device. (Hatambeiki: Section 0103, lines 36-39- thus the controlled device can automatically returned to a given state (e.g. powered back on)- this means if the TV is OFF it can be turned back ON)

Claim 14, Hatambeiki in view of Spivack discloses wherein the first AV port comprises an HDMI port. (Hatambeiki: Section 0064, lines 2-9 thus the detect/request active HDMI input)
Claim 15, Hatambeiki in view of Spivack discloses wherein determining that the power state of the AV display device indicates that the AV display device is an OFF state (Section 0090, lines 8-9- the power state of a smart appliance(ON/Off)) comprises: detecting by the voice-controlled device a first voltage value of a hot plug detect (HPD) signal from the first AV port of the AV display device; (Hatambeiki in Section 0064, lines 3-9 teaches HDMI and therefore inherently teaches HPD since HPD is an inherent feature of HDMI) 
and detecting, by the voice-controlled device, a null value associated with a High Bandwidth Digital Content Protection (HDCP) signal from the first AV port of the AV display device. (Hatambeiki in Section 0023, lines 19-23 that TV106 is HDMI compatible and therefore it teaches TV 106 is  HDCP compatible since  it is inherent that all HDMI ports are HDCP compatible) 

Claim 16, Hatambeiki in view of Spivack discloses further comprising sending data, via an IR signal, from the voice-controlled device to the AV display device to set an active AV input of the AV display device to be the first AV port. (Hatambeiki: Section 0064, lines 3-10- thus the system Is capable of detecting an active HDMI port and therefore can determine if  TV 106 is not in the first HDMI) 

Claim 17, Hatambeiki in view of Spivack discloses sending HDMI command data over an HDMI connection between the voice-controlled device and the AV display device (Hatambeiki: Section 0023, lines 18-23- TV 106 is connected via HDMI cables to the speech processing service) to set an active AV input of the AV display device to be the first AV port. (Hatambeiki: Section 0064, lines 2-9 thus the detect/request active HDMI input) 

Claim 18, Hatambeiki in view of Spivack discloses that the computer implemented method further comprising further comprising: detecting, by the voice-controlled device a particular port of the AV display device that connects the voice-controlled device to the AV display device; (Hatambeiki: Section 0064, lines 3-10- thus the system Is capable of detecting an active HDMI port and therefore can determine if  TV 106 is not in the first HDMI) 
 determining that an active AV input of the AV display does not correspond to the particular port of the AV display device; (Hatambeiki: Section 0064, lines 2-9 thus the detect/request active HDMI input) 
and sending data from the voice-controlled device to the AV display device to set the active AV input of the AV display device to be the particular port of the AV display device. (Hatambeiki: Section 0023, lines 18-23- TV 106 is connected via HDMI cables to the speech processing service if the TV is connected that means that data can be sent via through that port)

Claim 19, Hatambeiki in view of Spivack discloses wherein an active AV input of the AV display device is automatically set to the port that connects the voice-controlled device to the AV display device upon the AV display device switching to the ON state. (Hatambeiki: Section 0090,lines 7-8- thus the power state can be switched between ON/OFF) 
Claim 20, Hatambeiki in view of Spivack discloses wherein sending the data from the voice-controlled device to the AV display device to switch the AV display device to an ON state (Hatambeiki: Section 0103, lines 36-39- thus the controlled device can automatically returned to a given state (e.g. powered back on)- this means if the TV is OFF it can be turned back ON) includes sending a power on command via HDMI-CEC. (Hatambeiki: Section 0075, lines 2-3 other smart appliances to information such as CEC)
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DU (20130219087)- discloses a control module of the HDMI receiver apparatus and a PIN that receives an HDMI receiver apparatus and also includes a switch  that switches ports. 
Faaborg (20170116990) discloses computing devices (e.g., mobile phones, tablet computers, personal digital assistants, etc.) may be voice-activated. Voice-activated computing devices can be controlled by means of audio data, such as a human voice. Such computing devices provide functionality to detect speech, determine an action indicated by the detected speech, and execute the indicated the action. For example, a computing device may receive audio input corresponding to a voice command, such as "search," "navigate," "play," "pause," "call," or the like.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                                         04/19/2021